Exhibit 10.3

 

FIRST AMENDMENT TO THE

FIRST AMENDED AND RESTATED

MGP INGREDIENTS, INC. SHORT-TERM INCENTIVE PLAN

 

WHEREAS, MGP Ingredients, Inc. (“Company”) previously adopted the First Amended
and Restated MGP Ingredients, Inc. Short-term Incentive Plan (“Plan”); and

 

WHEREAS, the Company reserved the right to amend the Plan pursuant to Section 11
thereof; and

 

WHEREAS, the Company desires to modify the definition of Change in Control in
the Plan; and

 

WHEREAS, the Company desires to modify certain other provisions in the Plan.

 

NOW, THEREFORE, effective the 8 day of August, 2013, the Plan is amended as
follows:

 

1.                                      The following is added as new
Section 2.17:

 

“2.17                  Cause

 

“Cause” means, as determined by the Board, (i) conviction of a Participant by a
court of competent jurisdiction of a felony; (ii) engaging by a Participant in
willful fraud in connection with his or her performance of the business of
Company; or (iii) a Participant’s failure to cooperate in good faith with any
internal, governmental, or regulatory investigation involving or in any way
related to the Company or its operations.”

 

2.                                      Section 2.5 is deleted in its entirety
and replaced with the following:

 

“2.5                        “Change in Control” means any of the following:

 

a.              The closing of an acquisition by any person, entity or “group”
within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (“Exchange Act”) of Beneficial Ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of at least 50% of the
then outstanding shares of common stock of the Company or 50% of the then
outstanding shares of preferred stock of the Company;

 

b.              Individuals who, as of July 15, 2013 (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board, provided
that any person becoming a director subsequent to July 15, 2013 whose election,
or nomination for election by the Company’s stockholders, was approved by a vote
of at least a majority of the directors comprising the Incumbent Board (other
than an election or nomination of an individual whose initial assumption of
office occurs either eight months prior to or eight months following an actual
or threatened election contest relating to the election of

 

--------------------------------------------------------------------------------


 

the directors of the Company), shall be, for purposes of this Agreement,
considered as though such person were a member of the Incumbent Board;

 

c.               Approval by the Company of a reorganization, merger,
consolidation, in each case, pursuant to which persons who were the stockholders
of the Company immediately prior to such reorganization, merger or consolidation
do not, immediately thereafter, own collectively as a group more than 50% of the
combined voting power entitled to vote generally in the election of directors of
the reorganized, merged, or consolidated company’s then outstanding voting
securities; or

 

d.              The liquidation or dissolution of the Company or of the
Company’s approval of the sale of more than 50% of the assets of the Company
over no greater than an 18 month period measured as of the effective date of the
first such sale.”

 

3.                                      The following is added to the end of
Section 3.1:

 

“In exercising its discretion under the terms of this Plan, including where such
discretion is within the sole purview of the Committee, the Committee shall
exercise such discretion in a reasonable manner.”

 

4.                                      The following is added to the end of
Section 4.2:

 

“Notwithstanding the foregoing, the Committee’s termination of an Employee’s
participation in the Plan shall not, unless otherwise provided under the terms
of this Plan (including pursuant to Section 7.4 below), affect such Employee’s
rights under the terms of the Plan with respect to the Plan Year in which such
termination of participation occurs.”

 

5.                                      The first sentence of Section 7.4(c) is
deleted and replaced as follows:

 

“Upon termination of a Participant’s employment during a Plan Year for any
reason, the Participant shall not be entitled to the payment of incentive
compensation for the Plan Year.  Notwithstanding the foregoing, if a
Participant’s employment with the Company is terminated by the Company without
cause during a Plan Year, such Participant shall be entitled to the payment of
incentive compensation as provided under Section 7.2 above, provided that for
purposes of determining the amount of such payment, the MEP and individual
performance goals shall be measured as of the last day of the month prior to the
month in which the Participant’s involuntary termination occurs.”

 

6.                                      Section 8 is deleted in its entirety and
replaced as follows:

 

“Section 8

Change in Control

 

Upon a Change in Control, the Plan shall terminate.  The Committee will
determine MEP on an annualized basis, based on the Company’s performance through
the most recently completed fiscal quarter for which financial results are
available.  The Committee will determine the extent to which individual
performance goals with respect to a Plan Year have been satisfied through the
most

 

2

--------------------------------------------------------------------------------


 

recently completed fiscal quarter.  The Committee shall annualize the MEP by
dividing the MEP as of the last day of the then most recently completed fiscal
quarters for such Plan Year by the number of completed fiscal quarters for such
Plan Year, and multiplying the resulting amount by four.  Incentive compensation
will be paid on a pro rata basis (measured through the end of such fiscal
quarter) in accordance with the guidelines set forth in Section 7.2(b).  Such
payment shall be made in a lump sum as soon as feasible following the Change in
Control, but in no event later than two and one-half months following the end of
the Plan Year in which the Change in Control occurs.”

 

7.                                      Section 11 is deleted and replaced as
follows:

 

“Section 11

AMENDMENT AND TERMINATION

 

The Plan may be amended in any manner or terminated at any time by action of the
Board of Directors, provided, however, that no such amendment or termination may
adversely affect a Participant’s rights under the terms of the Plan without such
Participant’s consent.”

 

[the remainder of this page is left intentionally blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Amendment be executed as of the
date first written above.

 

 

 

MGP INGREDIENTS, INC.

 

 

 

 

 

By:

/s/ Timothy W. Newkirk

 

 

 

Timothy W. Newkirk, Chief Executive Officer

 

4

--------------------------------------------------------------------------------